I am obliged to dissent from the determination of the majority.
After the reversal and remand of the case for retrial, by the decision on the former appeal, 160 Wash. 74, 294 P. 1013, the case was retried in the lower court upon the same theories on the part of both the state and appellant, the state contending that the transaction between appellant and Wyrick created the relation of principal and agent between them, and appellant contending that the relation was that of seller and purchaser.
There was competent evidence from which the jury were justified in finding that the relations between appellant and Wyrick were those of principal and agent *Page 65 
and not seller and purchaser, under proper instructions as to how to determine that issue.
The judgment of the trial court should be affirmed.
MILLARD and BEALS, JJ., concur with HOLCOMB, J.